Citation Nr: 1430202	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-11 303A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Evaluation of schizoaffective disorder with dysthymia, and a history of major depressive disorder, depression, anxiety reaction and sleep disturbance, rated as 70 percent disabling prior to February 1, 2010.

2.  Evaluation of schizoaffective disorder with dysthymia, and a history of major depressive disorder, depression, anxiety reaction and sleep disturbance, rated as 50 percent disabling for the period from February 1, 2010 to February 2, 2012.

3.   Evaluation of schizoaffective disorder with dysthymia, and a history major depressive disorder, depression, anxiety reaction and sleep disturbance, rated as 70 percent disabling for the period from February 2, 2012 to May 5, 2012.

4.  Evaluation of schizoaffective disorder with dysthymia, and a history of major depressive disorder, depression, anxiety reaction and sleep disturbance, rated as 100 percent disabling from May 5, 2012.

5.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to January 2006. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from November 2009 and September 2010 rating decisions of the VA Regional Office (RO) in Portland, Oregon.  

The November 2009 rating decision reduced the evaluation for the Veteran's service-connected anxiety reaction with depression and sleep disturbance from 70 percent disabling to 50 percent disabling, effective February 1, 2010.

The September 2010 rating decision denied the Veteran's claim for service connection of a bilateral ankle disorder.

By rating determination in August 2012, the Veteran's psychiatric disability was reacharacterized as schizoaffective disorder with dysthymia, and a history of major depressive disorder, depression, anxiety reaction and sleep disturbance.  An disability rating of 70 percent was assigned for the period prior to February 1, 2010; a 50 percent disability rating was assigned for the period from February 1, 2010 to February 2, 2012; a 70 percent disability rating was assigned for the period from February 2, 2012 to May 5, 2012; and a 100 percent disability rating was assigned from May 5, 2012.

The Virtual VA claims file has been reviewed; other than the hearing transcript, documents are duplicative of those in the Veteran's paper claims file.   Documents located in the Veterans Benefits Management System are duplicative of those contained within the Veteran's Virtual VA and paper claims files.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 2001 to January 2006.

2.	On March 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for increased disability ratings for his schizoaffective disorder with dysthymia, and a history of major depressive disorder, depression, anxiety reaction and sleep disturbance is requested.

3.  On March 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for service connection of a bilateral ankle disorder is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for an increased ratings for schizoaffective disorder with dysthymia, and a history of major depressive disorder, depression, anxiety reaction and sleep disturbance by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for withdrawal of an appeal of the claim for service connection of a bilateral ankle disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the claim for service connection of a bilateral ankle disorder, as well as his claim for increased disability ratings for his schizoaffective disorder with dysthymia, and a history of major depressive disorder, depression, anxiety reaction and sleep disturbance.   Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


